
	
		III
		109th CONGRESS
		2d Session
		S. RES. 554
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Gregg (for himself
			 and Mr. Conrad) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing the printing with illustrations of a document
		  entitled Committee on the Budget, United States Senate, 32nd
		  Anniversary, 1974–2006.
	
	
		That there be printed with
			 illustrations as a Senate document a compilation of materials entitled
			 Committee on the Budget, United States Senate, 32nd Anniversary,
			 1974–2006, and that, in addition to the usual number, there be printed
			 not to exceed 500 copies of such document at a cost of not to exceed $1,200 for
			 the use of the Committee on the Budget.
		
